DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,958,974 (hereinafter refers as ‘974).
Regarding claim 1, the claim limitation of “an imaging device; and a first casting device that includes a hardware processor, wherein the hardware processor: receives, from the imaging device, proximity information associated with a user in a smart media display environment including a plurality of casting devices; in response to determining, from the proximity information, that the user is within the proximity threshold of the first casting device: retrieves a media content item from a content source that was accessed by a second casting device of the plurality of casting devices in the smart media display environment; determines that an output device connected to the first casting device is currently in an inactive mode in which the output device is inhibited from presenting media content; and switches the output device from the inactive mode to an active mode in which the media content item continues being presented” corresponds to claim limitation “a first casting device that includes a hardware processor and an imaging device, when wherein the hardware processor: receives, using the imaging device, imaging information corresponding to a smart media display environment that includes the first casting device and a plurality of casting devices; upon determining that the user is within the proximity threshold of the first casting device; receives content information associated with a media content item
that was accessed by a second casting device from the plurality of casting devices in the smart media display environment; retrieves the media content item from a content source based on the received content information; determines that an output device connected to the first casting device is currently in an inactive mode in which the output device is inhibited from presenting media content and switches the output device from the inactive mode to an active mode in which the output device is capable of presenting media content” of claim 1 of ‘974.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is met by claim 1 of ‘974.
	Regarding claim 2, claim limitation of “wherein the first casting device is coupled to a
display input of the output device” corresponds to claim limitation of “wherein the first casting device is coupled to a display input of the output device” of claim 2 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 2 is met by claim 2 of ‘974.
	Regarding claim 3, claim limitation of “receives, from the imaging device, imaging information corresponding to the smart media display environment that includes the first casting device and a plurality of casting devices; and processing the imaging information to obtain the proximity information
associated with the user in the smart media display environment” corresponds to claim limitation of “receives, using the imaging device, imaging information corresponding to a smart media display environment that includes the first casting device and a plurality of casting devices; processes the imaging information to obtain proximity information associated with a user in the smart media display environment” of claim 1 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 3 is met by claim 1 of ‘974.
	Regarding claim 4, claim limitation of “wherein the hardware processor further receives
content information associated with the media content item that was accessed by the second
casting device from the plurality of casting devices in the smart media display environment” corresponds to claim limitation of “receives content information associated with a media content item
that was accessed by a second casting device from the plurality of casting devices in the smart
media display environment” of claim 1 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 4 is met by claim 1 of ‘974.
Regarding claim 5, claim limitation of “wherein the proximity information corresponds to a
client device that is associated with the user in the smart media display environment and wherein the hardware processor further associates both the first casting device and the client device with a user account of an application, wherein the content information is stored in a memory of a remote server associated with the user account of the application, and wherein the first casting device receives the content information from the remote server” corresponds to claim limitation of “wherein the proximity information corresponds to a client device that is associated with the user in the smart media display environment and wherein the hardware processor further associates both the first casting device and the client device with a user account of an application, wherein the content information is stored in a memory of a remote server associated with the user account of the application, and wherein the first casting device receives the content information from the remote server” of claim 3 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 5 is met by claim 3 of ‘974.
Regarding claim 6, claim limitation of “wherein the content information includes information
indicating where presentation of the media content item has been stopped” corresponds to claim limitation of “wherein the content information includes information indicating where presentation of the media content item has been stopped” of claim 4 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 6 is met by claim 4 of ‘974.
Regarding claim 7, claim limitation of “wherein the content information includes at least one of output position, output quality, and output volume” corresponds to claim limitation of “wherein the content information includes at least one of output position, output quality, and output volume” of claim 16 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 7 is met by claim 16 of ‘974.
Regarding claim 8, claim limitation of “wherein the proximity information indicates that a first user and a second user are within the proximity threshold of the first casting device and wherein the hardware processor further: determines that the first user has a priority over the second user; and
retrieves the content information associated with a user account corresponding to the first user” corresponds to claim limitation of “wherein the proximity information indicates that a first user and a second user are within the proximity threshold of the first casting device and wherein the hardware processor further: determines that the first user has a priority over the second user; and
retrieves the content information associated with a user account corresponding to the first user” of claim 15 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 8 is met by claim 15 of ‘974.
Regarding claim 9, claim limitation of “wherein the hardware processor further: determines that the user is no longer within the proximity threshold of the first casting device; and causes the media content item to stop being presented on the output device connected to the first casting device in response to determining that the user is no longer within the proximity threshold of the first casting device” corresponds to claim limitation of “wherein the hardware processor further: determines that the user is no longer within the proximity threshold of the first casting device; and causes the media content item to stop being presented on the output device connected to the first casting device in response to determining that the user is no longer within the proximity threshold of the first casting device” of claim 5 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 9 is met by claim 5 of ‘974.
Regarding claim 10, claim limitation of “wherein the hardware processor further: generates a token indicating where the media content item stopped being presented on the output device connected to the first casting device based on the determination that the user is no longer within the proximity threshold of the first casting device; and transmits the token to a server device for updating content information associated with the media content item” corresponds to claim limitation of “wherein the hardware processor further: generates a token indicating where the media content item stopped being presented on the output device connected to the first casting device based on the determination that the user is no longer within the proximity threshold of the first casting device; and transmits the token to a server device for updating content information associated with the media content item” of claim 6 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 10 is met by claim 6 of ‘974.
Regarding claim 11, claim limitation of “wherein the hardware processor further causes the
output device to be powered off in response to determining that the user is no longer within the proximity threshold of the first casting device” corresponds to claim limitation of “wherein the hardware processor further causes the output device to be powered off in response to determining that the user is no longer within the proximity threshold of the first casting device” of claim 7 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 11 is met by claim 7 of ‘974.
Regarding claim 12, claim limitation of “wherein the hardware processor further inhibits the
media content item from being retrieved from the content source in response to determining that the user is no longer within the proximity threshold of the first casting device” corresponds to claim limitation of “wherein the hardware processor further inhibits the media content item from being retrieved from the content source in response to determining that the user is no longer within the proximity threshold of the first casting device” of claim 8 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 12 is met by claim 8 of ‘974.
Regarding claim 13, claim limitation of “wherein the hardware processor further causes the
media content item to be paused from being presented on the output device connected to the
first casting device in response to determining that the user is no longer within the proximity
threshold of the first casting device” corresponds to claim limitation of “wherein the hardware processor further causes the media content item to be paused from being presented on the output device connected to the first casting device in response to determining that the user is no longer within the proximity threshold of the first casting device” of claim 9 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 13 is met by claim 9 of ‘974.
Regarding claim 14, claim limitation of “wherein the hardware processor further causes an
audio device associated with the output device to be muted in response to determining that
the user is no longer within the proximity threshold of the first casting device” corresponds to claim limitation of “wherein the hardware processor further causes an audio device associated with the output device to be muted in response to determining that the user is no longer within the proximity threshold of the first casting device” of claim 10 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 14 is met by claim 10 of ‘974.
Regarding claim 15, claim limitation of “wherein the hardware processor further causes the
output device to reduce an output volume associated with the presentation of the media content item in response to determining that the user is no longer within the proximity threshold of the first casting device” corresponds to claim limitation of “wherein the hardware processor further causes the output device to reduce an output volume associated with the presentation of the media content item in response to determining that the user is no longer within the proximity threshold of the first casting device” of claim 11 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 15 is met by claim 11 of ‘974.
Regarding claim 16, claim limitation of “wherein the hardware processor further determines
that the follow-me mode is associated with a subset of a plurality of users, wherein the subset of the plurality of users includes the user” corresponds to claim limitation of “wherein the hardware processor further determines that the follow-me mode is associated with a subset of a plurality of users, wherein the subset of the plurality of users includes the user” of claim 12 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 16 is met by claim 12 of ‘974.
Regarding claim 17, claim limitation of “wherein the hardware processor further determines
that the follow-me mode is associated with a subset of a plurality of media applications, wherein the subset of the plurality of media applications includes a first application configured to access the media content item accessed by the second casting device” corresponds to claim limitation of “wherein the hardware processor further determines that the follow-me mode is associated with a subset of a plurality of media applications, wherein the subset of the plurality of media applications includes a first application configured to access the media content item accessed by the second casting device” of claim 13 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 17 is met by claim 13 of ‘974.
Regarding claim 18, claim limitation of “wherein the hardware processor further: determines a current time associated with the first casting device; and determines whether the determination that the user is within the proximity threshold of the first casting device should be performed based on the current time and based on a predetermined schedule” corresponds to claim limitation of “wherein the hardware processor further: determines a current time associated with the first casting device; and determines whether the determination that the user is within the proximity threshold of the first casting device should be performed based on the current time and based on a predetermined schedule” of claim 14 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 18 is met by claim 14 of ‘974.
Regarding claim 19, claim limitation of “wherein the smart media display environment
includes a plurality of smart home devices and wherein the first casting device receives the proximity information from one of the plurality of smart home devices” corresponds to claim limitation of “wherein the smart media display environments includes a plurality of smart home devices and wherein the first casting device receives the proximity information from one of the plurality of smart home devices” of claim 17 of ‘974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 19 is met by claim 17 of ‘974.
Regarding claim 20, the claim limitation of “receiving, from an imaging device, proximity information associated with a user in a smart media display environment including a plurality of casting devices; in response to determining, from the proximity information, that the user is within the proximity threshold of the first casting device: retrieving, using a first casting device, a media content item from a content source that was accessed by a second casting device of the plurality of casting devices in the smart media display environment; determining that an output device connected to the first casting device is currently in an inactive mode in which the output device is inhibited from presenting media content; and switching the output device from the inactive mode to an active mode in which the media content item continues being presented” corresponds to claim limitation “receiving using an imaging device of a first casting device imaging information corresponding to a smart media display environment that includes the first casting device and a plurality of casting devices; processing, using a hardware processor of the first casting device, proximity information associated with a user in [[a]] the smart media display environment; retrieving, using the hardware processor of the first casting device, the media content item from a content source based on the received content information; determining, using the hardware processor of the first casting device, that an output device connected to the first casting device is currently in an inactive mode in which the output device is inhibited from presenting media content and switches the output device from the inactive mode to an active mode in which the output device is capable of presenting media content;” of claim 18 of ‘974.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 20 is met by claim 18 of ‘974.
Regarding claim 21, the claim limitation of “receiving, from an imaging device, proximity information associated with a user in a smart media display environment including a plurality of casting devices; in response to determining, from the proximity information, that the user is within the proximity threshold of the first casting device: retrieving, using a first casting device, a media content item from a content source that was accessed by a second casting device of the plurality of casting devices in the smart media display environment; determining that an output device connected to the first casting device is currently in an inactive mode in which the output device is inhibited from presenting media content; and switching the output device from the inactive mode to an active mode in which the media content item continues being presented” corresponds to claim limitation “receiving using an imaging device of a first casting device imaging information corresponding to a smart media display environment that includes the first casting device and a plurality of casting devices; processing, using a hardware processor of the first casting device, proximity information associated with a user in [[a]] the smart media display environment; retrieving, using the hardware processor of the first casting device, the media content item from a content source based on the received content information; determining, using the hardware processor of the first casting device, that an output device connected to the first casting device is currently in an inactive mode in which the output device is inhibited from presenting media content and switches the output device from the inactive mode to an active mode in which the output device is capable of presenting media content;” of claim 19 of ‘974.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 21 is met by claim 19 of ‘974.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9, 11, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2014/0141714 A1, hereinafter refers as Ghosh) in view of Yu et al.(US 9,769,512 B2, hereinafter refers Yu).
Regarding claim 1, Ghosh discloses a system for implementing a follow me mode on casting devices, the system comprising:
an imaging device; and a first casting device that includes a hardware processor (Fig. 1 Fig. 3, i.e., a stationary device), wherein the hardware processor: 
receives, from the imaging device, proximity information associated with a user in a smart media display environment including a plurality of casting devices (Fig. 5, el. 510, Fig. 1, Fig. 3, the stationary device to detect the proximity of the mobile device, para. 41); 
in response to determining, from the proximity information, that the user is within the proximity threshold of the first casting device:  retrieves a media content item from a content source that was accessed by a second casting device of the plurality of casting devices in the smart media display environment (Fig. 1, 3, 5, el. 540-542, the mobile device to receive the content, para. 43-44); 
Ghosh does not explicitly disclose determines that an output device connected to the first casting device is currently in an inactive mode in which the output device is inhibited from presenting media content;  and switches the output device from the inactive mode to an active mode in which the media content item continues being presented;
Yu teaches determines that an output device connected to the first casting device is currently in an inactive mode in which the output device is inhibited from presenting media content (col. 7, lines 3-36, during the powering off mode, the electronic display is turned off to not present any media content); and switches the output device from the inactive mode to an active mode in which the media content item continues being presented (col. 7, lines 3-36, once it is determined that user is to view the media content, then the mode is switching to full mode to allow the electronic display to present the media content);
It would be obvious for one of ordinary skill in the art at the time of invention to modify Ghosh to include Yu to allow the system to conserve powering resource when the user is not watching the media content.

Regarding claim 2, Ghosh in view of Yu discloses wherein the first casting device is coupled to a
display input of the output device (Ghosh, Fig. 1, el. 102).

Regarding claim 3, Ghosh in view of Yu discloses receives, from the imaging device, imaging information corresponding to the smart media display environment that includes the first casting device and a plurality of casting devices; and processing the imaging information to obtain the proximity information associated with the user in the smart media display environment (Fig. 5, el. 510, para. 41).

Regarding claim 4, Ghosh in view of Yu discloses wherein the hardware processor further receives content information associated with the media content item that was accessed by the second
casting device from the plurality of casting devices in the smart media display environment (Fig. 1, 3, 5, el. 540-542, the mobile device to receive the content, para. 43-44). 

Regarding claim 5, Ghosh in view of Yu discloses wherein the proximity information corresponds to a client device that is associated with the user in the smart media display environment and wherein the hardware processor further associates both the first casting device and the client device with a user account of an application (Ghosh para. 26), wherein the content information is stored in a memory of a remote server associated with the user account of the application, and wherein the first casting device receives the content information from the remote server (Ghosh para. 26, youtube video, Yu, Fig. 5, el. 508, the content is stored at the memory, Fig. 6, col. 11, lines 1-26).

Regarding claim 6, Ghosh in view of Yu discloses wherein the content information includes information indicating where presentation of the media content item has been stopped (Yu, col. 7, lines 3-36, during the powering off mode, the electronic display is turned off to not present any media content).

Regarding claim 7, Ghosh in view of Yu discloses wherein the content information includes at least one of output position, output quality, and output volume (Yu, col. 7, lines 12-14, audio only).

Regarding claim 9, Ghosh in view of Yu discloses wherein the hardware processor further: determines that the user is no longer within the proximity threshold of the first casting device; and causes the media content item to stop being presented on the output device connected to the first casting device in response to determining that the user is no longer within the proximity threshold of the first casting device (Yu, col. 8, lines 3-36, once it is detected that the user is not in the proximity, then the power off mode is initiated such that the display is off and the content is not displayed anymore).

Regarding claim 11, Ghosh in view of Yu discloses wherein the hardware processor further causes the output device to be powered off in response to determining that the user is no longer within the proximity threshold of the first casting device (Yu, col. 8, lines 3-36).

Regarding claim 12, Ghosh in view of Yu discloses wherein the hardware processor further inhibits the media content item from being retrieved from the content source in response to determining that the user is no longer within the proximity threshold of the first casting device (Yu, col. 8, lines 3-36, once it is detected that the user is not in the proximity, then the power off mode is initiated such that the display is off and the content is not displayed anymore).

Regarding claim 13, Ghosh in view of Yu discloses wherein the hardware processor further causes the media content item to be paused from being presented on the output device connected to the first casting device in response to determining that the user is no longer within the proximity
threshold of the first casting device (Yu, col. 9, lines 26-45).

Regarding claim 14, Ghosh in view of Yu discloses wherein the hardware processor further causes an audio device associated with the output device to be muted in response to determining that
the user is no longer within the proximity threshold of the first casting device (col. 8, lines 1-22, to turn off the audio during video only mode).

Regarding claim 15, Ghosh in view of Yu discloses wherein the hardware processor further causes the output device to reduce an output volume associated with the presentation of the media content item in response to determining that the user is no longer within the proximity threshold of the first casting device (col. 8, lines 1-22, to turn off the audio during video only mode as equivalent to reducing the volume).

Regarding claim 18, Ghosh in view of Yu discloses wherein the hardware processor further: determines a current time (timestamp) associated with the first casting device; and determines whether the determination that the user is within the proximity threshold of the first casting device should be performed based on the current time and based on a predetermined schedule (Yu, col. 9, lines 27-45).

Regarding claim 19, Ghosh in view of Yu discloses wherein the smart media display environment
includes a plurality of smart home devices and wherein the first casting device receives the proximity information from one of the plurality of smart home devices (Ghosh, Fig. 1, Fig. 5, para. 40-42, to receive the proximity information from one of mobile device or a laptop as illustrated in Fig. 1, Yu, Fig. 1).

Regarding claim 20, the instant claim is analyzed with respect to claim 1.
Regarding claim 21, the instant claim is analyzed with respect to claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Yu and further in view of Rajapakse (US 9,414,105 B2).

Regarding claim 8, Ghosh in view of Yu discloses all limitation of claim 4, and further discloses wherein the proximity information indicates that a first user or a second user are within the proximity threshold of the first casting device and wherein the hardware processor further retrieves the content information associated with a user account corresponding to the first user (Yu, para. 41);
Ghosh in view of Yu does not explicitly disclose wherein the proximity information indicates that a first user and a second user are within the proximity threshold of the first casting device and wherein the hardware processor further: determines that the first user has a priority over the second user; 
Rajapakse teaches wherein the proximity information indicates that a first user and a second user are within the proximity threshold of the first casting device and wherein the hardware processor further: determines that the first user has a priority over the second user (Fig. 2C, el. 234, col. 10, lines 46-48, to determine which user’s devices have a priority level according to the priority indicator); 
It would be obvious for one of ordinary skill in the art at the time of invention to modify Ghosh in view of Yu to include Rajapakse in order for a system to allow more important content by a user to process with a priority. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Yu and further in view of Habicher (US 2012/0052870 A1).

Regarding claim 16, Ghosh in view of Yu discloses all limitation of claim 1;
Ghosh in view of Yu does not explicitly discloses wherein the hardware processor further determines that the follow-me mode is associated with a subset of a plurality of users, wherein the subset of the plurality of users includes the user;
Habicher teaches wherein the hardware processor further determines that the follow-me mode is associated with a subset of a plurality of users, wherein the subset of the plurality of users includes the user (Fig. 2, para. 41, Fig. 18, once the follow me mode is activated in a device, this device is on followe-me-mode);
It would be obvious for one of ordinary skill in the art before the invention to modify Ghosh in view of Yu to increase user’s viewing experience by allowing the system to follow user’s around.

Regarding claim 17, Ghosh in view of Yu discloses all limitation of claim 1; and further discloses wherein the subset of the plurality of media applications includes a first application configured to access the media content item accessed by the second casting device (Ghosh, para. 26, para. 41-42);
Ghosh in view of Yu does not explicitly discloses wherein the hardware processor further determines that the follow-me mode is associated with a subset of a plurality of media applications, 
Habicher teaches wherein the hardware processor further determines that the follow-me mode is associated with a subset of a plurality of media applications (Fig. 2, para. 41, Fig. 18, once the follow me mode is activated in a device, this device is monitored and tracked by other device);
It would be obvious for one of ordinary skill in the art before the invention to modify Ghosh in view of Yu to include Habicher to increase user’s viewing experience by allowing the system to follow user’s around.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425